As the principal opinion points out, "weaving car" cases usually present difficult questions. This difficulty has been compounded by the Ohio Supreme Court's decision in Dayton v.Erickson (1996), 76 Ohio St. 3d 3, 665 N.E.2d 1091, and the United States Supreme Court's decision in Whren v. United States
(1996), 517 U.S. 806, 116 S. Ct. 1769, 135 L. Ed. 2d 89.3 The significance of Erickson and *Page 523 Whren lies in their holding that even technical violations of the law provide a basis for seizures by law enforcement officials. In rejecting the "reasonable officer" approach, the United States Supreme Court discounts the argument that technical interpretation would allow law enforcement officials to stop every motorist. That court stated:
"Petitioners urge as an extraordinary factor in this case that the `multitude of applicable traffic and equipment regulations' is so large and so difficult to obey perfectly that virtually everyone is guilty of violation, permitting the police to single out almost whomever they wish for a stop. But we are aware of no principle that would allow us to decide at what point a code of law becomes so expensive and so commonly violated that infraction itself can no longer be the ordinary measure of the lawfulness of enforcement." 517 U.S. at 818,116 S.Ct. at 1777, 135 L.Ed.2d at 101.
The implication of these decisions is that if a motorist is violating a traffic law, even in a minor aspect, i.e.,
travelling fifty-eight m.p.h. in a fifty-five m.p.h. zone, an officer is justified in making the stop. One could plausibly argue that even the slightest crossing of the white "fog line" on a highway results in a technical violation of R.C. 4511.33, which states in part:
"Whenever any roadway has been divided into two or more clearly marked lanes for traffic, * * * the following rules apply:
"(A) A vehicle * * * shall be driven, as nearly as is practicable, entirely within a single lane or line of traffic and shall not be moved from such lane or line until the driver has first ascertained that such movement can be made with safety."
Certainly, even a momentary "bobble" could give rise to a reasonable, articulable suspicion, if not probable cause, to believe R.C. 4511.33 had been violated in light of the holding and rationale in Erickson and Whren.
Nonetheless, I join Judge Stephenson in holding that the initial stop in this case does not satisfy the requirements of the Fourth Amendment jurisprudence as pronounced by Terry v.Ohio (1968), 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889; Delawarev. Prouse (1979), 440 U.S. 648, 663, 99 S. Ct. 1391, 1401,59 L. Ed. 2d 660, 673-674; and State v. Gullett (1992), 78 Ohio App. 3d 138,  604 N.E.2d 176. See, also, State v. Wilhelm (Apr. 14, 1997), Butler App. No. CA96-12-272, unreported, 1997 WL 176146. I do so based largely upon the fact that the unrefuted evidence in the record establishes that the trooper followed the appellant so closely at times so as to induce the behavior that the state uses to justify the stop. See id., at 5. *Page 524 
The appellant testified that any slight weaving he might have done was caused by the trooper following him as closely as a couple of car lengths, backing off and then coming up behind him again repeatedly, prior to activating the patrol car's overhead lights. Appellant testified that he kept watching this vehicle in his rear-view mirror, and this distraction caused him to weave slightly. This line of testimony was unrefuted by the state, either in direct or cross-examination.
Thus, in light of the totality of the surrounding circumstances, I join the principal opinion's conclusion that the stop was unreasonable.
3 I realize that Erickson and Whren are "pretext" cases and that this case does not explicitly address that issue. I also realize that those cases deal with probable cause, rather than reasonable, articulable suspicion, but I do not believe that the distinction is significant. See State v. Thompson (Mar. 12, 1997), Athens App. No. 96CA1748, unreported, 1997 WL 120212.